                            IN THE UNITED STATES DISTRICT COURT
                       .FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DMSION
                                       No. 5:20-CV-96-D


     DORA P. BULLOCK,                            )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )                  ORDER
                                                 )
     CREEDMOOR NORTH CAROLINA                    )
     POLICE DEPARTMENT, et al.,                  )
                                                 )
                               Defendants.       )


            On March 12, 2020, Dora P. Bullock ("Bullock" or "plaintiff''), appearing prose, filed a

     complaint [D.E. 1]. On April 1, 2020, defendants City of Creedmoor and Officer Robert P. Varn

     moved to dismiss and filed a memorandum in support [D.E. 6, 7]. On April 21, 2020, Bullock

     moved for entry of default [D.E. 9] and filed a memorandum oflaw in opposition to defendants'

     motion to dismiss [D.E. 10]. On May 14, 2020, defendants moved to dismiss [D.E. 20] and filed

     a supporting memorandum [D.E. 21]. On July 1, 2020, the court referred the matter to Magistrate

     Judge Numbers for a memorandum and recommendation regarding the motions to dismiss [D.E. 6,

     29] and the motion for entry of default [D.E. 9]. See [D.E. 25]. On October 13, 2020, Magistrate

     Judge Numbers issued a memorandum and recommendation ("M&R") and recommended that the

     court deny Bullock's motion for entry of default [D.E. 9] and grant defendants' motions to dismiss

,,   [D.E. 6, 20]. See [D.E. 26]. No party filed objections.

            "The Federal Magistrates Act requires a district court to make a de novo determination of

     those portions of the magistrate judge's report or specified proposed findings or recommendations

     to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th



                Case 5:20-cv-00096-D Document 28 Filed 12/23/20 Page 1 of 2
Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need.not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. SeeWellsv. ShrinersHosp., 109F.3d 198,200(4thCir.1997). "lnordertopreservefor

appeal an issue in a magistrate judge's report, a party must object to the findjng or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (quotation omitted); see

United States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007).

        The court has reviewed the M&R and the entire record, and is satisfied that there is no clear

error on the face of the record. See Diamond, 416 F.3d at 315. Thus, the court adopts the

conclusions in the M&R.

        In sum, the court ADOPTS the conclusions in the M&R [D.E. 26], DENIES as meritless

plaintiff's motion for entry of default [D.E. 9], and GRANTS defendants' motions to dismiss [D.E.

6, 20]. The clerk shall close the case.

       SO ORDERED. This ?. "" day of December 2020.



                                                            isc.DEVERID
                                                            United States District Judge




                                                   2

            Case 5:20-cv-00096-D Document 28 Filed 12/23/20 Page 2 of 2
